   Case 4:16-cr-20673-TGB ECF No. 28, PageID.374 Filed 04/15/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                  CASE No. 16-20673
                                                                    16-20674
             Plaintiff,                                             16-20675

-vs-                                                       Hon. Terrence G. Berg

MARK INGRAM,

     Defendant.
__________________________________________________________________/

         DEFENDANT’S NOTICE TO WITHDRAW MOTION TO
       MODIFY JUDGMENT OF SENTENCE WITHOUT PREJUDICE

       After confirming with Assistant United States Attorney Blaine T.

Longstworth that the Bureau of Prisons has approved Defendant for home

confinement, Defendant has agreed to withdraw the instant motion to Modify

Judgment of Sentence (Doc. #22) as said motion has become moot. Defendant

reserves the right to re-file the motion should it become necessary.

                                             Respectfully submitted,

                                             ALLEN BROTHERS, PLLC

                                             /s/ David W. Jones
                                             David W. Jones (P57103)
                                             Attorney for Defendant
                                             400 Monroe Street, Suite 620
                                             Detroit, MI 48226
                                             (313) 962-7777
Dated: April 15, 2020                        djones@allenrbrotherspllc.com
   Case 4:16-cr-20673-TGB ECF No. 28, PageID.375 Filed 04/15/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

 I hereby certify that on April 15, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system, which will send notification of
such filing to the attorneys of record.

                                              /s/Tara Kendrick
                                              400 Monroe Street, Suite 620
                                              Detroit, MI 48226
                                              (313) 962-7777
                                              tkendrick@allenbrotherspllc.com
